                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SUNOCO PARTNERS MARKETING &                    )
TERMINALS L.P.,                                )
                                               )
                      Plaintiff,               )
                                               )
              v.                               )   No. 15 C 8178
                                               )
U.S. VENTURE, INC., U.S. OIL, and              )   Judge Rebecca R. Pallmeyer
TECHNICS, INC.,                                )
                                               )
                      Defendants.              )

                                           ORDER

       For reasons set forth explained in an opinion to be issued before October 5, Plaintiff
Sunoco’s motion for partial summary judgment [354] is granted. Defendant U.S. Venture’s
cross motion for partial summary judgment [363] is granted in part, insofar as Venture’s systems
using Venture’s own software and Technics’ “Not First Pass” software do not infringe claim 1 of
the ‘671 patent. The motion is otherwise denied.

        Defendants' motion to seal certain documents designated as confidential under the
terms of the protective order [406] is granted. As both parties have cited the testimony of
Norman Goddard on source code issues, Defendants’ motion to exclude that testimony [272] is
stricken as moot. Defendants’ motion to bifurcate and motion to strike the expert disclosure of
Rick Rys are trial motions whose disposition may be affected by the court’s summary judgment
rulings. Accordingly, those motions [268, 377] are stricken without prejudice.



                                            ENTER:



Dated: September 30, 2018                   _________________________________________
                                            REBECCA R. PALLMEYER
                                            United States District Judge
